DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2: The claim recites, “creating a waste line from the set of liquid streams; removing a waste water from the waste line; and, creating a treated water from the waste water.” It is unclear what “a waste line” is, and how it is distinguished from “a waste water.” These limitations are interpreted to be supported by Fig. 2 and [0019]: “Fourth effect evaporator is further connected to precipitates outlet 216, cooled vapor line 247, and to waste water treatment tank 217 with waste line 236. Waste water treatment tank 217 is connected to treatment inlet 218 and to water outlet 219.” The specification therefore describes waste line 236 as a feature that connects the fourth effect evaporator 214 to waste water treatment tank 217. The skilled practitioner would understand that waste line 236 is a conduit such as a pipe based upon this description. This interpretation is further supported by the claim language, “removing a waste water from the waste line.” It is unclear how such a feature can be “creat[ed] . . . from the set of liquid streams.” For the purposes of examination only, the claim will be interpreted as clarifying that the waste water is carried by a structural feature called a waste line that is connected to, rather than created from, the set of liquid streams.
Claim 12 is rejected upon the same basis as claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hook et al. (US 2010/0219372 A1, hereinafter “Hook”) in view of Rutherford et al. (US 4,459,188), and as evidenced by Rutherford.
Regarding claim 1, Hook discloses a system (Fig. 4) for treating an aqueous brine solution 211 (e.g., [0252], [0254], [0411]) comprising evaporative crystallizers 210, 230, 260 that are multiple-effect evaporators ([0411], [0415]) (i.e., a set of effect evaporators), separation devices 220 and 240 which may be hydrocyclones ([0412], [0417]) (i.e., both a hydrocyclone connected to the set of effect evaporators), a first dilution vessel 250 ([0411]) (i.e., a salt dissolving tank connected to the set of effect evaporators and the hydrocyclone), and a purge line 274 ([0422], [0506]: Fig. 3) (i.e., a waste system connected to the set of effect evaporators), and a method ([0031]) comprising the steps of:
feeding brine 211 to a first evaporative crystallizer 210, which is upstream of a second evaporative crystallizer 230 ([0411]) (i.e., receiving brine into the set of effect evaporators);
providing heat to the first crystallizer using a compressed vapor stream ([0415]) (i.e., receiving steam into the set of effect evaporators);
creating condensed aqueous streams 213 ([0415]) and 261 ([0424]) (i.e., creating a set of liquid streams in the set of effect evaporators from the depleted brine and the steam);
creating a first treated brine stream 214 ([0412]) and a second treated brine stream 232 ([0417]) from the evaporative crystallizers having a slurry of brine and salt crystals ([0411], [0412], [0416], [0417]) (i.e., removing a precipitate from the set of liquid streams);
separating solids in separation device 220 ([0412]) (i.e., separating a first solids from the precipitate);
separating solids from liquids in the second separation device 240 ([0417]) (i.e., removing a second solids from the set of liquid streams, noting the recirculation of aqueous streams 213 and 261 into the evaporative crystallizers in Fig. 4); and
producing a remainder stream 254 for use in an electrolytic cell for conversion to chlorine gas and sodium hydroxide via a conventional chlor-alkali process ([0430]) that is 23% NaCl (Table 6 in [0431]), which is downstream of salt streams 225 ([0412]) and 244 ([0417]) (i.e., creating the concentrated brine from the first solids and the second solids).
It is noted that Hook teaches that significant precipitation of sodium chloride is avoided ([0437]: col. 1 of p. 25, lines 5-8). However, this is interpreted as a commentary on a degree of precipitation (“significant”) rather than a teaching away from any precipitation since a slurry including crystals ([0411]) can be regarded as a precipitate stream.
However, Hook does not explicitly disclose (i) a system for creating a concentrated brine (ii) from a depleted brine comprising an electrolytic cell with an anode side and a cathode side separated by a membrane; (iii) removing the depleted brine from the anode side and not the cathode side; or (iv) receiving the depleted brine into the set of effect evaporators.
Regarding (ii-iv), because Hook teaches that the feed brine may be from a chlor/alkali membrane process ([0048]), and because the treated brine may be recycled back into that process ([0431]), the skilled practitioner would have understood this teaching to entail removing a depleted brine from an anode side of an electrolytic cell and not a cathode side; and receiving the depleted brine into a set of effect evaporators, since a brine or anolyte is known in the art to be passed to and withdrawn from (in the case of a depleted brine) an anode compartment of an electrolytic cell used in a membrane process, as evidenced by Rutherford (Fig. 1; col. 1, lines 58-65; col. 4, lines 45-47).
Regarding (i), Rutherford teaches a process for concentrating a brine for a chlor-alkali process (col. 2, lines 17-18, 24-27, 30-31). Rutherford teaches that an anolyte should have a salt concentration of 26%, compared to the 10-21% for a depleted brine (col. 1, lines 58-65).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Hook by providing (i) a system for creating a concentrated brine as taught by Rutherford because an anolyte should have a salt concentration of 26%, compared to the 10-21% for a depleted brine (Rutherford, col. 1, lines 58-65).

Regarding claim 2, Hook teaches a purge line 274 ([0422], [0506]: Fig. 3) (i.e., creating a waste line from the set of liquid streams), which would be expected to comprise water ([0422]: “additional water”) (i.e., removing a waste water from the waste line). In another embodiment (Fig. 3) on an analogous purge stream 154, Hook teaches diluting the purge stream with condensate to meet wastewater discharge specifications ([0506]) (i.e., creating a treated water from the waste water), so creating a treated water from purge line 274 would have been prima facie obvious.

Regarding claim 5, Hook teaches that evaporative crystallizer 210 may have a pressure as low as 40 kPa (5.8 psi) (Table 8 in [0433]). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Moreover, in the absence of evidence of unexpectedly good results, the optimization of pressure for evaporative crystallization is regarded as routine practice. See MPEP 2144.05 (II).

Regarding claim 7, Hook teaches that a downstream brine 226 from evaporative crystallizer 210 can have a temperature from 10 to 100 °C (50-212 °F) (Table 7 in [0432]). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Moreover, in the absence of evidence of unexpectedly good results, the optimization of temperature for evaporative crystallization is regarded as routine practice. See MPEP 2144.05 (II).

Regarding claim 8, Hook teaches separating solids using a separation device 220 that is a hydrocyclone ([0412]) (i.e., the step of separating the first solids from the precipitate further comprises the step of concentrating the precipitate in the hydrocyclone). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hook in view of Rutherford, as applied to claim 8 above, and further in view of Chirico et al. (US 3,362,457, hereinafter “Chirico”).
Regarding claim 9, Hook teaches that separation device 220 may be a centrifuge or a hydrocyclone ([0412]). However, Hook in view of Rutherford does not suggest that the hydrocyclone is connected to a centrifuge, wherein the step of separating the first solids from the precipitate further comprises the step of concentrating the precipitate in the centrifuge.
Chirico teaches a method for concentrating solutions and separating electrolytic caustic soda (col. 1, lines 10-29). Chirico teaches the use of a cyclone separator 64 (i.e. a hydrocyclone) that is connected to a centrifuge 66 (col. 3, lines 5-9), and that the cyclone separator and centrifuge are used together for the purpose of furthering the separation of salt crystals (col. 3, lines 5-9).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Hook in view of Rutherford by providing a hydrocyclone that is connected to a centrifuge, wherein the step of separating the first solids from the precipitate further comprises the step of concentrating the precipitate in the centrifuge as taught by Chirico because the combining of a hydrocyclone and a centrifuge can result in further separation (Chirico, col. 3, lines 5-9).

Regarding claim 10, since Hook teaches the separation of solids from brine ([0412]) which is aqueous ([0254]), the separation of respective water streams (i.e., “first” and “second”) from each of the hydrocyclone and the centrifuge would have been prima facie obvious.

Claims 11-12, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hook in view of Patel (US 4,267,026) and Lueck (US 6,306,291 B1), and as evidenced by Rutherford.
Regarding claim 11, Hook discloses a system (Fig. 4) for treating an aqueous brine solution 211 (e.g., [0252], [0254], [0411]), wherein the brine stream may be from a chlor/alkali membrane process ([0048]), and which is recycled back into that process ([0431]) (i.e., a system for creating a brine feed stream) comprising evaporative crystallizers 210, 230, 260 that are multiple-effect evaporators ([0411], [0415]) (i.e., a set of effect evaporators), separation devices 220 and 240 which may be hydrocyclones ([0412], [0417]) (i.e., both a hydrocyclone connected to the set of effect evaporators), a first dilution vessel 250 ([0411]) (i.e., a salt dissolving tank connected to the set of effect evaporators and the hydrocyclone), and a purge line 274 ([0422], [0506]: Fig. 3) (i.e., a waste system connected to the set of effect evaporators), and a method ([0031]) comprising the steps of:
feeding brine 211 to a first evaporative crystallizer 210, which is upstream of a second evaporative crystallizer 230 ([0411]) (i.e., receiving the “first” stream into the set of effect evaporators, noting that a particular ordinal number does not confer patentable distinctiveness on the claim);
providing heat to the first crystallizer using a compressed vapor stream ([0415]) (i.e., receiving steam into the set of effect evaporators);
creating condensed aqueous streams 213 ([0415]) and 261 ([0424]) (i.e., creating a set of liquid streams in the set of effect evaporators from the first stream and the steam);
creating a first treated brine stream 214 ([0412]) and a second treated brine stream 232 ([0417]) from the evaporative crystallizers having a slurry of brine and salt crystals ([0411], [0412], [0416], [0417]) (i.e., removing a precipitate from the set of liquid streams);
separating solids in separation device 220 ([0412]) (i.e., separating a first solids from the precipitate);
separating solids from liquids in the second separation device 240 ([0417]) (i.e., removing a second solids from the set of liquid streams, noting the recirculation of aqueous streams 213 and 261 into the evaporative crystallizers in Fig. 4); and
producing a remainder stream 254 for use in an electrolytic cell for conversion to chlorine gas and sodium hydroxide via a conventional chlor-alkali process ([0430]) that is 23% NaCl (Table 6 in [0431]), which is downstream of salt streams 225 ([0412]) and 244 ([0417]) and the first dilution vessel 250 ([0411]) (i.e., creating a concentrated brine from the first solids and the second solids in the salt dissolving tank).
It is noted that Hook teaches that significant precipitation of sodium chloride is avoided ([0437]: col. 1 of p. 25, lines 5-8). However, this is interpreted as a commentary on a degree of precipitation (“significant”) rather than a teaching away from any precipitation since a slurry including crystals ([0411]) can be regarded as a precipitate stream.
However, Hook does not explicitly disclose (i) a brine feed stream for an electrolytic cell from a depleted brine comprising an electrolytic cell with an anode side and a cathode side separated by a membrane; (ii) a raw brine tank connected to the salt dissolving tank; (iii) removing the depleted brine from the anode side; (iv) splitting the depleted brine into a first stream and a second stream; or (v) adding the concentrated brine to the raw brine tank to create the brine feed stream. 
Regarding (i and iii), because Hook teaches that the feed brine may be from a chlor/alkali membrane process ([0048]), and because the treated brine may be recycled back into that process ([0431]), the skilled practitioner would have understood the recycled stream to be a brine feed stream for an electrolytic cell from a depleted brine comprising an electrolytic cell with an anode side and a cathode side separated by a membrane, with depleted brine being removed from the anode side, since a brine or anolyte is known in the art to be passed to and withdrawn from (in the case of a depleted brine) an anode compartment of an electrolytic cell used in a membrane process, as evidenced by Rutherford (Fig. 1; col. 1, lines 58-65; col. 4, lines 45-47).
Regarding (ii) and (v), Patel teaches a process for concentrating a spent brine from a membrane electrolytic cell (Abstract). Patel teaches a head tank 40 for mixing concentrated brine and fresh brine (col. 2, lines 57-59).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Hook by providing (ii) a raw brine tank connected to the salt dissolving tank; and (v) adding the concentrated brine to the raw brine tank to create the brine feed stream as taught by Patel because a head tank or raw brine tank can provide a vessel for mixing concentrated and fresh brines (Patel, col. 2, lines 57-59) when it is desired that fresh brine be provided to the brine feed.
Regarding (iv), Lueck discloses a method for sampling a feed stream using a diverted sample (col. 5, lines 3, 5) so that flow conditions (col. 6, lines 47-50) and particulates (col. 7, lines 43-45) can be tested. It is noted that Lueck is pertinent to the problem of providing a feed stream.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Hook in view of Patel by (iv) splitting the depleted brine into a first stream and a second stream as taught by Lueck because a diverted sample of a feed stream (Lueck, col. 5, lines 3, 5) allows flow conditions (Lueck, col. 6, lines 47-50) and particulates (col. 7, lines 43-45) to be monitored.

Regarding claim 12, Hook teaches a purge line 274 ([0422], [0506]: Fig. 3) (i.e., creating a waste line from the set of liquid streams), which would be expected to comprise water ([0422]: “additional water”) (i.e., removing a waste water from the waste line). In another embodiment (Fig. 3) on an analogous purge stream 154, Hook teaches diluting the purge stream with condensate to meet wastewater discharge specifications ([0506]) (i.e., creating a treated water from the waste water), so creating a treated water from purge line 274 would have been prima facie obvious.

Regarding claim 15, Hook teaches that evaporative crystallizer 210 may have a pressure as low as 40 kPa (5.8 psi) (Table 8 in [0433]). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Moreover, in the absence of evidence of unexpectedly good results, the optimization of pressure for evaporative crystallization is regarded as routine practice. See MPEP 2144.05 (II).

Regarding claim 17, Hook teaches that a downstream brine 226 from evaporative crystallizer 210 can have a temperature from 10 to 100 °C (50-212 °F) (Table 7 in [0432]). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Moreover, in the absence of evidence of unexpectedly good results, the optimization of temperature for evaporative crystallization is regarded as routine practice. See MPEP 2144.05 (II).

Regarding claim 18, Hook teaches separating solids using a separation device 220 that is a hydrocyclone ([0412]) (i.e., the step of separating the first solids from the precipitate further comprises the step of concentrating the precipitate in the hydrocyclone).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hook in view of Patel and Lueck, as applied to claim 18 above, and further in view of Chirico.
Hook teaches that separation device 220 may be a centrifuge or a hydrocyclone ([0412]). However, Hook in view of Patel and Lueck does not suggest that the hydrocyclone is connected to a centrifuge, wherein the step of separating the first solids from the precipitate further comprises the step of concentrating the precipitate in the centrifuge.
Chirico teaches a method for concentrating solutions and separating electrolytic caustic soda (col. 1, lines 10-29). Chirico teaches the use of a cyclone separator 64 (i.e. a hydrocyclone) that is connected to a centrifuge 66 (col. 3, lines 5-9), and that the cyclone separator and centrifuge are used together for the purpose of furthering the separation of salt crystals (col. 3, lines 5-9).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Hook in view of Patel and Lueck by providing a hydrocyclone that is connected to a centrifuge, wherein the step of separating the first solids from the precipitate further comprises the step of concentrating the precipitate in the centrifuge as taught by Chirico because the combining of a hydrocyclone and a centrifuge can result in further separation (Chirico, col. 3, lines 5-9). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
REJECTION 1
Claims 1, 2, 5, 8, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 2, 1, 1, and 1 of U.S. Patent No. 10,227,702 (reference document), as evidenced by Rutherford et al. (US 4,459,188). 
Regarding instant claim 1, the reference document claim 1 appears to claim the same limitations as the instant claim, with the claims only differing in that: (i) the reference document does not recite “an electrolytic cell with an anode side and a cathode side separated by a membrane . . . removing the depleted brine from the anode side and not the cathode side”; and (ii) the reference document claim is more limited (i.e., connections between particular unit operations are claimed, individual streams are named) and claim elements bear different names (e.g., “second” and “third” solids).
Regarding (i), it would be obvious to the skilled practitioner that “creating a concentrated brine from a depleted brine” (reference document) entails “an electrolytic cell with an anode side and a cathode side separated by a membrane . . . removing the depleted brine from the anode side and not the cathode side” because the phrase “depleted brine” is known in the art to be a term used to describe the anolyte of a electrolytic cell used in a membrane process, as evidenced by Rutherford (col. 1, lines 58-65).
Regarding (ii), in general, a less limited claim is obvious in view of a more limited claim, and the names of claim elements do no confer patentable distinctiveness.
In addition, instant claims 2, 5, 8, 9, and 10 corresponds to claims 6, 2, 1, 1, and 1 of the reference document, respectively. To further explain claims 8-10, claim 1 of the reference document recites, “a hydrocyclone connected to the third evaporator, a centrifuge connected to the hydrocyclone,” which the skilled practitioner would understand are provided for separating solids from water in each unit.
In addition, claims 3-4 are obvious over claim 2 in view of Geesen (US 4,231,840), which makes obvious the heat exchange of evaporated steam with an evaporator feed stream (col. 5, lines 54-57).
REJECTION 2
Claims 1 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,124,887 (reference document). 
Regarding instant claim 1, the reference document claim 1 appears to claim the same limitations as the instant claim, with the claims only differing in that the reference document claim is more limited (i.e., connections between particular unit operations are claimed, individual evaporators/streams are named) and claim elements bear different names (e.g., “second” and “third” solids). However, in general, a less limited claim is obvious in view of a more limited claim, and the names of claim elements do no confer patentable distinctiveness.
In addition, instant claims 8-10 are obvious in view of reference document claim 8. 
REJECTION 3
Claim 11 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,124,887 (reference document) in view of Rutherford, Leuck, and Patel.
Regarding instant claim 11, the reference document claim 8 appears to claim the same limitations as the instant claim, with the claims only differing in that: (i) the reference document claim is more limited (i.e., connections between particular unit operations are claimed, individual evaporators/streams are named) and claim elements bear different names (e.g., “second” and “third” solids); (ii) the reference document does not claim, “splitting the depleted brine into a first stream and a second stream”; and (iii) the reference document does not claim, “adding the concentrated brine to the raw brine tank to create the brine feed stream.”
Regarding (i), in general, a less limited claim is obvious in view of a more limited claim, and the names of claim elements do no confer patentable distinctiveness.
Regarding (ii), the splitting of a feed stream is regarded to be ordinary practice for the skilled practitioner, such as for creating a tap for monitoring and testing, as taught by Lueck (col. 5, lines 3, 5; col. 6, lines 47-50; col. 7, lines 43-45), so the splitting of a feed stream is regarded to lack patentable distinctiveness. 
Regarding (iii), since the reference document claims, “the second solids and the third solids supplied to the salt dissolving tank; whereby a concentrated brine is created,” the skilled practitioner would find it obvious that the purpose for creating a concentrated brine from a depleted brine is for supplying the brine to the claimed electrolytic cell, the providing of such a tank is known in the art (Rutherford, col. 4, lines 44-47), and mixing concentrated brine and fresh brine in a raw brine tank/head tank (Patel, col. 2, lines 57-59) is regarded to be ordinary practice for the skilled practitioner in the providing of fresh brine for a feed stream.
In addition, instant claims 18-19 are obvious in view of reference document claim 8. 

Claim Objections
Claims 3-4, 6, 13-14, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 3-4, 6, 13-14, 16, and 20. The concept of a method for creating a concentrated brine from a depleted brine comprising an electrolytic cell with an anode side and a cathode side separated by a membrane, using the claimed systems (claims 1 and 11), wherein: 
the step of creating the set of liquid streams further comprises the steps of: evaporating a set of water vapors from the set of liquid streams; and removing a set of cooled water vapors from the set of effect evaporators (claims 3, 13);
the step of creating a set of liquid streams further comprises the step of concentrating the set of liquid streams from about 2% NaCl to about 21% NaCl (claims 6, 16); or 
a second stream split from a depleted brine is added to a salt dissolving tank; and a supplemental feed is added to the raw brine tank (claim 21)
is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Hook et al. (US 2010/0219372 A1). However, Hook does not suggest that the step of creating the set of liquid streams further comprises the steps of: evaporating a set of water vapors from the set of liquid streams; and removing a set of cooled water vapors from the set of effect evaporators (claims 3, 13) because streams 213 and 261, which must be regarded as the set of liquid streams since the precipitate and the liquid streams must be different streams, are condensed vapor streams (e.g., [0415]), so one would not have a motivation to evaporate water from those streams, and because Hook does not suggest another stream that is analogous to a cooled vapor stream. Hook also does not suggest that the step of creating a set of liquid streams further comprises the step of concentrating the set of liquid streams from about 2% NaCl to about 21% NaCl (claims 6, 16), and prior art Rutherford et al. (US 4,459,188), which give parameters for anolyte or brine concentrations (col. 1, lines 58-65), does not suggest that a depleted brine stream would have a concentration of 2% NaCl. Regarding claim 20, Hook does not suggest adding a second stream split from a depleted brine stream to a salt dissolving tank/dilution vessel, and a modification of Hook to provide this configuration would not have been obvious.
Related prior art Rutherford et al. (US 6,309,530 B1) discloses a method for concentrating depleted brine produced by the electrolytic decomposition (Abstract) and recycling the brine to a membrane cell (col. 4, lines 57-60), wherein depleted brine 34 is passed to a ling film heat exchanger 40 and a second effect separator 51 (i.e., effect evaporators) (col. 9, lines 4-11). However, Rutherford does not suggest the separation of first and second solids, or the creation of a concentrated brine using separated solids, and the skilled practitioner would not have found it obvious to modify Rutherford to provide these steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL E GITMAN whose telephone number is (571)272-7934. The examiner can normally be reached M-Th 7:15-5:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-3471. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772